Exhibit 12.1 CapLease, Inc. and Subsidiaries Ratio of Earnings to Fixed Charges (dollars in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Earnings: Net income $ ) $ ) $ ) $ ) Interest expense Portion of rental expense representing interest 17 27 36 57 Total earnings $ Fixed Charges: Interest expense $ Portion of rental expense representing interest 17 27 36 57 Total $ Ratio of Earnings to Fixed Charges CapLease, Inc. and Subsidiaries Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) Three Months Ended March 31, Three Months Ended March 31, Earnings: Net income $ ) $ ) $ ) $ ) Interest expense Portion of rental expense representing interest 17 27 36 57 Total earnings $ Combined Fixed Charges and Preference Dividends: Interest expense $ Portion of rental expense representing interest 17 27 36 57 Preferred Stock Dividends Total $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends
